   Case 14-30887-jal        Doc 79     Filed 01/10/19     Entered 01/10/19 12:31:53         Page 1 of 1

                                UNITED STATES BANKRUPTCY COURT
                                            FOR THE
                                 WESTERN DISTRICT OF KENTUCKY

In Re:                                                                           Case No:
WILLIAM A GOSLING                                                                14-30887



Debtor(s)


                      ORDER AMENDING THE ORDER OF CONFIRMATION
        (TO PROPERLY REFLECT THE PERCENTAGE TO BE PAID TO UNSECURED CREDITORS)


  Motion having been made by the Chapter 13 Trustee, William W. Lawrence, and the Court being
otherwise sufficiently advised,

    IT IS HEREBY ORDERED that the Order of Confirmation in this Chapter 13 Bankruptcy is amended to
increase the percentage paid to unsecured creditors from 1.00% to 4.50%.



Tendered By:
William W. Lawrence,Trustee
200 S. Seventh St., Suite 310
Louisville, KY 40202

Dated: 12/19/2018                                      Dated: January 10, 2019
